DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
This is the tenth Office action on the merits of the claims.
All citations to the Manual of Patent Examining Procedure (MPEP) refer to the following revision:  R-10.2019, which was released in June 2020.  
Status of the Claims
In the Reply filed 06 October 2020, Applicant amended claims 1, 2, 10 and 1-18; cancelled claims 21-23; and added two new claims, i.e., claims 30 and 31.  Claims 3, 5-7, 12-15, 19, and 25 were cancelled previously by Applicant.  Accordingly, claims 1, 2, 4, 8-11, 16-18, 20, 24, and 26-31 are pending.  All pending claims are under consideration.  
Status of the Rejections and Objections
The objection to claim 31 is new.
The rejection of claims 21-23 under 35 U.S.C. 101 is withdrawn in view of Applicant’s cancellation of those claims.  
The rejection of claims 1, 2, 4, 8-11, 16-18, 20-24, and 26-29 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s clarifying amendments to claims 1, 2, and 10.  The examiner appreciates Applicant’s effort to advance prosecution.
The rejection of claims 18 and 21-23 under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), fourth paragraph, as being of improper dependent form is withdrawn
The rejection of claim 31 under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), fourth paragraph, as being of improper dependent form is new.  
The rejection of claims 1, 2, 4, 11, 16-18, 20-24, and 26-29 under 35 U.S.C. 103(a) as being unpatentable over Xia (“Optimization in the preparation of coenzyme Q10 nanoliposomes.” Journal of agricultural and food chemistry 54.17 (2006): 6358-6366) in view of Benson (US 5,006,343), Gilbert (US 6,334,999 B1), and Folkers (“Survival of cancer patients on therapy with coenzyme Q10.” Biochemical and biophysical research communications 192.1 (1993): 241-245) is withdrawn in view of Applicant’s combination of narrowing amendments to claim 1.  Specifically, both the concentration of coenzyme Q10 (22 wt%) and the concentration of the at least one phospholipid (8 wt%) were previously modified by the adverb <about>.  Applicant has deleted both those instances of the adverb <about>, thereby significantly narrowing the scope of the claims.  Accordingly, the following argument, which is set forth on page 15 of Applicant’s Reply, is considered persuasive: “Applicant respectfully submits that Xia, Gilbert and Benson all teach a phospholipid concentration that is always greater than the concentration of the drug.”  The examiner notes that the greatest weight ratio of coenzyme Q10 to phospholipid disclosed in Xia is 2.1:2.5, which is equivalent to 0.84.  See, e.g., page 6359 at Table 1.  That ratio lies significantly below the ratio of 22:8 recited in claim 1 of the present application, which is equivalent to 2.75.  MPEP § 2141.02(I) (“In determining the differences between the prior art and the claims, the question under 35 U.S.C. 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious.”) and MPEP § 2142 (“impermissible hindsight must be avoided and the legal conclusion must be reached on the basis of the facts gleaned from the prior art.”).  
The rejection of claims 8 and 9 under 35 U.S.C. 103(a) as being unpatentable over Xia in view Benson, Gilbert and Folkers, as applied above to claims 1, 2, 4, 11, 16-18, 20-24 and 26-29, and further in view of Tidmarsh (US 6,979,675 B2) is withdrawn.  
The provisional rejection of the claims on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-3, 16, 18, 26-29, 31-65, 67-75, and 77-81 of copending Application No. 13/526,333 (as amended on 04 March 2019) is maintained.  
Claim Objections
Claim 31 is objected to because of the following informality: there is no period at the end of the claim.  MPEP § 608.01(m) (“Each claim begins with a capital letter and ends with a period.”).  
Claim Rejections - 35 U.S.C. 112(d) or fourth paragraph
The following is a quotation of 35 U.S.C. 112(d):
[A] claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The fourth paragraph of 35 U.S.C. 112 (pre-AIA ) states, in relevant part:
[A] claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed.
Claim 31 is rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), fourth paragraph, as being of improper dependent form.
Claim 31, which depends on claim 17, recites a Markush group concerning an “additional component.”  However, the “additional component” is optional.  See claim 31 (“wherein the phospholipid is optionally in combination with an additional component”).  No other limitation is recited in the claim.  Consequently, claim 31 fails to specify a further limitation of the subject matter of claim 1 and, therefore, fails to comply with 35 U.S.C. 112(d).
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1, 2, 4, 8-11, 16-18, 20, 24, and 26-31 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-3, 16, 18, 26-29, 31-65, 67-75, and 77-81 of copending Application No. 13/526,333 (as amended on 04 March 2019).  
Although the claims at issue are not identical, they are not patentably distinct from each other because claims in both applications are directed to the same or substantially similar inhalable See copending claims 3, 36, 42, 46, 63, and 73.  The instant claims are generic with respect to the phospholipid and the specific phospholipids recited in the claims of the copending application and, therefore, are included in instant claims.
This is still a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  In regard to the copending ’333 application, the examiner notes that although the PTO mailed a Notice of Allowance on 09 September 2020, a patent has not yet issued on that application.  
Conclusion
Claims 1, 2, 4, 8-11, 16-18, 20, 24, and 26-31 are rejected.
Claim 31 is objected to.
No claim is allowed.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER ANTHOPOLOS whose telephone number is (571)-270-5989.  The examiner can normally be reached Monday – Friday (10:30 am – 6:30 pm).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P. Barham, can be reached on Monday - Friday (10:00 am – 6:00 pm) at (571)-272-6175.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/P.A./
15 January 2021


/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611